     Case 2:14-cr-00384-SVW Document 99 Filed 06/06/19 Page 1 of 2 Page ID #:424



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (California Bar No. 274184)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-3391
          Facsimile: (213) 894-0142
 9        E-mail: John.Kucera@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,              CR No. CR 14-384-SVW

15             Plaintiff,                   GOVERNMENT’S REQUEST TO AMENDED
                                            THE WARRANT OF ARREST ISSUED
16                   v.                     DECEMBER 14, 2018

17   JIANJUN QIAO,
         Aka “Feng Li,”
18
               Defendant.
19

20        Plaintiff United States of America (the “government”), by and
21   through its counsel of record, the United States Attorney’s Office
22   for the Central District of California and Assistant United States
23   Attorney John J. Kucera, hereby requests an order amending the
24   warrant for arrest issued on December 14, 2018, by United States
25   Magistrate Judge Steve Kim as to Jianjun Qiao, aka Feng Li, in order
26   to correct the wrong statute cited on the arrest warrant.           The
27   government seeks to delete reference to the current statute, 18
28   U.S.C. § 1951(a): Extortion Affecting Interstate Commerce By
     Case 2:14-cr-00384-SVW Document 99 Filed 06/06/19 Page 2 of 2 Page ID #:425



 1   Nonviolent Threat, which was improperly included, and to instead

 2   indicate the appropriate statute as included in the charges in the

 3   First Superseding Indictment, that is, 18 U.S.C. § 1956(h):

 4   Conspiracy to Commit Money laundering.

 5   Dated: June 6, 2019                 Respectfully submitted,

 6                                       NICOLA T. HANNA
                                         United States Attorney
 7
                                         BRANDON D. FOX
 8                                       Assistant United States Attorney
                                         Chief, Criminal Division
 9

10                                             /s/John J. Kucera
                                         JOHN J. KUCERA
11                                       Assistant United States Attorney

12                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
